12/13/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                            Assigned on Briefs November 12, 2019

                   CHRIS SCHAEFFER v. AMANDA PATTERSON

                     Appeal from the Juvenile Court for Shelby County
                     No. BB9959        David S. Walker, Special Judge
                          ___________________________________

                                No. W2018-02097-COA-R3-JV
                            ___________________________________

Father appeals the trial court’s decision allowing Mother to relocate with the parties’
daughter from the Memphis area to Blytheville, Arkansas. Father also appeals the trial
court’s award of attorney’s fees to Mother. Applying the amended version of Tennessee
Code Annotated section 36-6-108 based on the parties’ stipulation, we conclude that the
trial court did not abuse its discretion in finding that relocation was in the child’s best
interest. We also affirm the trial court’s award of attorney’s fees but decline to award
attorney’s fees on appeal.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and KENNY ARMSTRONG, J., joined.

Stuart Breakstone and Adrian Vivar-Alcalde, Memphis, Tennessee, for the appellant,
Chris Schaeffer.

James W. Harris, Blytheville, Arkansas, for the appellee, Amanda Patterson.

                                               OPINION

                                            I. BACKGROUND
       The      parties,   Petitioner/Appellant   Chris    Schaeffer     (“Father”)     and
Respondent/Appellee Amanda Patterson (“Mother”) were never married but share a
daughter together, born in 2015. In 2016, Father filed a petition for joint custody of the
parties’ child, as well as a child adopted by Mother during the parties’ relationship.1 The
Shelby County Juvenile Court (“the trial court”) entered a temporary order allowing

        1
          The trial court denied Father any visitation with this child, as he was not the child’s putative or
legal father. This child is not at issue in this appeal.
Father parenting time with the child on October 28, 2016. A more detailed temporary
parenting time order was entered on May 8, 2017, giving Father specified visitation. The
parties were directed to exchange the child at the Shelby County Sheriff’s office in
Arlington, Tennessee. Following a hearing on the permanent parenting plan, the trial
court issued an oral ruling providing Father with visitation; the parties’ parenting time
was split 60% to Mother and 40% to Father.2 A written permanent parenting plan
reflecting this arrangement was not filed until June 22, 2017. The plan provided that the
parties would have joint decision-making over major decisions, that exchanges would
take place at the Arlington Police Station or school or daycare. No child support
worksheet was attached to the parenting plan.
       In the meantime, on May 15, 2017, Mother provided Father with notice of her
proposed relocation to the Blytheville, Arkansas area. This was to the be the start of
contentious proceedings, in which the parties argued over not only Mother’s move but
also schooling for the child, child support and expenses, various hearing dates,3 and
injunctions. Initially, Father filed a petition in the trial court to oppose the relocation on
May 16, 2017. Mother responded to Father’s petition on May 25, 2017, seeking approval
of the relocation. On December 1, 2017, Father filed a motion to declare Mother in
violation of the temporary injunction prohibiting relocation without permission.4 The
motion alleged that while Father’s petition in opposition to relocation was pending,
Mother nevertheless relocated to Blytheville. Although the later trial testimony indicates
that the trial court allowed Mother’s move on a temporary basis, no written order was
ever entered granting or denying Father’s motion.
     A trial on the petition was to be held before a judicial magistrate on July 16, 2018.
Mother and her counsel were present. Father and his counsel did not appear. As such, the




        2
          Specifically, Father has parenting time from Thursday evening to Friday evening, as well from
Thursday evening to Monday morning on alternating weeks.
        3
          The record contains orders continuing hearings on eight occasions, as well as disputes between
counsel concerning scheduled hearings.
        4
          In support, Father cited Tennessee Code Annotated section 36-6-116(a), which provides, in part,
as follows:

        (a) When a petition related to child custody is filed, other than a complaint for divorce or
        legal separation, . . . the following temporary injunctions shall be in effect against both
        parties:

                                                     *   * *

        (4) An injunction restraining both parties from relocating any child of the parties outside
        this state, or more than fifty (50) miles from the other parent, without the permission of
        the other party or a court order . . . .
                                                   -2-
magistrate dismissed Father’s petition for failure to prosecute.5 Father filed a notice of a
request for a hearing before the juvenile judge on July 18, 2018.
       Mother thereafter filed a petition to be awarded back child support, as well as
unpaid birthing, medical, and childcare expenses. The petition alleged that Father had not
paid any child support since the child’s birth in 2015, other than a single check mailed on
July 7, 2018. Father responded in opposition to Mother’s petition.
        Trial on the relocation issue was eventually held on September 24, 2018. At the
start of trial, the parties agreed to proceed under the amended version of the relocation
statute, Tennessee Code Annotated section 36-6-108. The bulk of the proof consisted of
the testimony of the parties and the testimony of Father’s “subject matter expert” Dr.
John Ciocca.
       Prior to Mother’s relocation, Mother lived in Cordova, Tennessee, and worked as
a hair stylist. In March 2017, Mother married Step-Father, who lived and works near
Blytheville, Arkansas, a distance of approximately ninety-four miles from Father’s home.
Step-Father has maintained his employment with the Nucor factory in Blytheville for
approximately twenty years and earns over $100,000.00 per year. When the lease on
Mother’s hair salon was up for renewal, Mother and Step-Father determined that Mother
would move to Blytheville to unify their family, including the child at issue, Mother’s
elder child, and eventually, Mother and Step-Father’s new child. Mother testified that the
move allowed her to unite her family, become a stay-at-home mother, and to be close to
her large extended family. Indeed, the evidence showed that other than the child’s
maternal grandmother, the child’s entire extended family on the maternal side resides in
Blytheville. Even maternal grandmother planned to move there if Mother was allowed to
relocate and could sell her home in Cordova.
       Father lived in Millington, Tennessee. At the time of trial, Father lived with his
fiancé and her child. Fiancé was also pregnant with the couple’s first child together.
       Each party took issue with various parenting-decisions made by his or her
counterpart. For example, Father claimed that Mother allowed the child to be cared for by
family members more than she was cared for by Mother. Father also disagreed with
Mother’s decision to allow the child, who was three-years old at the time of trial, to wear
pull-up diapers at night. In addition, Father quarreled with Mother’s refusal to enroll the
child in a Pre-K program, so he enrolled the child in a program at Tipton-Rosemark
Academy without Mother’s consent while the relocation dispute was pending. Father
insisted that he would bear the entire expense of the tuition at the academy. Father
admitted, however, to having a significant judgment against him for unpaid child support,
but claimed that he did not know how to pay the judgment due to not having a payment
plan or a mailing address. In addition to questioning Father’s promise to pay tuition,

        5
          The order was signed by the magistrate on July 20, 2018, but the certification from the clerk that
the order was mailed to the parties was not completed until July 30, 2018.
                                                   -3-
Mother objected to enrolling such a young child in a structured environment and to the
location of the academy, away from her current home in Cordova. Father also wished to
enroll the child in various activities during Mother’s parenting time, but Mother objected
due to scheduling and location.
       The parties also disputed the educational opportunities and healthcare available in
Blytheville. Father submitted that Tipton-Rosemark Academy was a better school than
the school where Mother resided in Blytheville. Mother agreed that the school where she
currently resided was not appropriate for the child, but detailed a plan for both her older
child and the child-at-issue to attend an out-of-district school. Mother also promised that
she would move into the better school district if necessary. Mother further testified that
her family member owned a preschool for the child and that she engaged in various
educational activities with the child as a stay-at-home mother. The parties also disagreed
as to whether Blytheville offered the same types of extracurricular activities available to
the child in the Memphis area. Father noted that although Blytheville has a local hospital,
on one occasion when the child became ill, Mother chose to bring the child to Memphis’s
LeBonheur Children’s Hospital; Father submitted that this was evidence that available
healthcare for the child was better in Memphis. Despite Father’s stated concern for the
child’s health, Father objected to the child receiving a flu shot even after he was
presented with a written letter from a physician recommending the procedure.
        The parenting time and exchanges were also a source of tension. The parties had
previously been ordered to exchange the child at the police station near Father’s home.
During the pendency of this action, Father informed Mother that exchanges would now
take place at his home, as he claimed his prior attorney had informed him that he could
simply declare his home a daycare facility and avoid the trial court’s previous order
regarding the exchange location. Mother claimed that the child was often distressed prior
to the exchanges, wanting instead to stay with Mother and her siblings. Father testified
that the child exhibited the same behavior when leaving his custody. In addition, Mother
testified that Father was often aggressive toward her. Father testified that due to these
unfounded allegations, he began filming each exchange.
       Father also took issue with Mother’s refusal to modify the parenting plan in minor
ways, such as adding an hour to Father’s parenting time when requested. According to
Father, Mother generally responded to these requests that the parties should follow the
parenting plan. Mother testified that she had modified the schedule on at least two
occasions, but admitted that she had denied Father’s requests to modify parenting time
several times, claiming that his requests caused considerable inconvenience, such as
cutting into a planned vacation or making Mother wait in Memphis for hours after the
scheduled exchange time. The parties agreed that Mother had never limited or disrupted
Father’s scheduled time, even after she moved to Blytheville. Mother testified that she
was happy to maintain the same schedule notwithstanding the relocation, but asked that
the place of exchange be moved to a more convenient location. Mother also testified that

                                           -4-
once the child began school, she would consent to modification of the parenting schedule
to maintain Father’s 40% time with the child.
        Both parties also questioned the disciplinary tactics used in the other parent’s
household. Father testified that the child often came to his care with bruises. He further
claimed that the child informed him of harsh discipline meted out by Step-Father. Mother
testified that the bruises on the child were the result of normal childhood play, that Step-
Father did not inappropriately discipline the child, and that the child had made troubling
comments about how Father’s fiancé disciplined her own child.
       Father also questioned whether Step-Father could obtain the same job by moving
to Memphis. Father testified that Step-Father’s employer had a factory in Memphis;
Father therefore called the Memphis factory to inquire about Step-Father’s possible
employment. According to Father, Step-Father, as a senior employee, would have
preference for any open jobs of the same type that came available at the Memphis
factory.
       Dr. John Ciocca, a licensed clinical psychologist, testified on behalf of Father. Dr.
Ciocca generally opined that a child’s best interests are served by maximizing the
participation of both parents in the child’s life. According to Dr. Ciocca, allowing the
child to live far away from one parent reduces that parent’s ability to be present for the
child in everyday life, such as school events and extracurricular activities. In most cases,
such a reduction in the time a parent spends with a child, Dr. Ciocca explained, can have
a harmful effect on the child. According to Dr. Ciocca, contact through electronic means,
such as FaceTime, is simply not a substitute for consistent, sustained, in-person contact.
Dr. Ciocca admitted, however, that his testimony was of a general nature and was not
specific to the parties or the child at issue in this case. Indeed, Dr. Ciocca had not
evaluated either parent or the child in preparing his testimony.
        The trial court issued an oral ruling on October 1, 2018, finding that relocation
was in the child’s best interest under section 36-6-108. The trial court’s first written order
concerned child support and expenses. The February 22, 2019 order directed Father to
pay ongoing child support of $253.00 per month. In addition, Mother was awarded a
judgment for $12,577.96 for Father’s share of child care costs, health insurance
premiums, and medical bills. Father’s child support arrearage was set at $6,901.00, taking
into account the $3,219.00 that Father had previously paid. Father’s payment on these
arrearages totaled $247.00 per month. The trial court also awarded Mother attorney’s fees
in the amount of $2,000.00.
      The trial court’s written order denying Father’s opposition to relocation was filed
on October 17, 2018. Therein, the trial court permitted Mother to relocate with the child
to Blytheville, Arkansas. The trial court made no modifications to the residential
schedule, other than to move the exchange location from Arlington, Tennessee to a police


                                            -5-
precinct located nearer to downtown Memphis. Finally, the trial court awarded Mother,
$14,073.64 in attorney’s fees. Father filed a timely notice of appeal.
                                  II. ISSUES PRESENTED
       Father raises two issues in this appeal, which we restate as follows:
   1. Whether the trial court erred in denying Father’s petition in opposition to Mother’s
      relocation?
   2. Whether the trial court abused its discretion in awarding Mother her attorney’s
      fees.

In the posture of appellee, Mother also seeks an award of attorney’s fees incurred on
appeal.
                               III. STANDARD OF REVIEW

       The trial court heard this case sitting without a jury. Accordingly, we review the
trial court’s findings of fact de novo with a presumption of correctness unless the
evidence preponderates otherwise. Tenn. R. App. P. 13(d). No presumption of
correctness, however, attaches to the trial court’s conclusions of law, and our review is de
novo. Blair v. Brownson, 197 S.W.3d 681, 684 (Tenn. 2006) (citing Bowden v. Ward, 27
S.W.3d 913, 916 (Tenn. 2000)). However, “we are mindful that trial courts are vested
with wide discretion in matters of child custody and that the appellate courts will not
interfere except upon a showing of erroneous exercise of that discretion.” Johnson v.
Johnson, 165 S.W.3d 640, 645 (Tenn. Ct. App. 2004) (quoting Koch v. Koch, 874
S.W.3d 571, 575 (Tenn. Ct. App. 1993)). We recognize that “custody and visitation
determinations often hinge on subtle factors, including the parents’ demeanor and
credibility” during the proceedings, and further note that “appellate courts are reluctant to
second-guess a trial court’s decisions.” Id. (Gaskill v. Gaskill, 936 S.W.2d 626, 631
(Tenn. Ct. App. 1996)). This Court’s “paramount concern” is the well-being and best
interests of the child at issue, and such determinations necessarily hinge on “the particular
facts of each case.” Id. (citing Koch, 874 S.W.2d at 575).

       Finally, the trial court’s findings on credibility are entitled to great deference on
appeal. See Taylor v. McKinnie, No. W2007-01468-COA-R3-JV, 2008 WL 2971767, at
*4 (Tenn. Ct. App. Aug. 5, 2008). Where the trial court’s factual determinations are
based on its assessment of witness credibility, this Court will not reevaluate that
assessment absent clear and convincing evidence to the contrary. Franklin Cty. Bd. of
Educ. v. Crabtree, 337 S.W.3d 808, 811 (Tenn. Ct. App. 2010) (citing Jones v. Garrett,
92 S.W.3d 835, 838 (Tenn. 2002)).

                                     IV. DISCUSSION

                                            -6-
                                      A. Relocation

       Parental relocation is governed by Tennessee Code Annotated section 36-6-108.
Prior to July 1, 2018, the statute provided different standards for determining whether a
primary residential parent could relocate by first examining whether the parents were
spending substantially equal amounts of time with the children. See Tenn. Code Ann. §
36-6-108(c) (2017). Only if the parties were spending substantially equal amounts of time
with the children was the trial court to engage in a best interest analysis. Id. If the
allocation of time was not substantially equal, the parent seeking to prevent the relocation
had a far higher burden to prevent the relocation. Id.
       Effective July 1, 2018, however, section 36-6-108 was amended to delete the
allocation of time analysis. Instead, the amended version of the statute provides as
follows:
       (a) After custody or co-parenting has been established by the entry of a
       permanent parenting plan or final order, if a parent who is spending
       intervals of time with a child desires to relocate outside the state or more
       than fifty (50) miles from the other parent within the state, the relocating
       parent shall send a notice to the other parent at the other parent’s last
       known address by registered or certified mail. Unless excused by the court
       for exigent circumstances, the notice shall be mailed not later than sixty
       (60) days prior to the move. The notice shall contain the following:
       (1) Statement of intent to move;
       (2) Location of proposed new residence;
       (3) Reasons for proposed relocation; and
       (4) Statement that absent agreement between the parents or an objection by
       the non-relocating parent within thirty (30) days of the date notice is sent
       by registered or certified mail in accordance with subsection (a), the
       relocating parent will be permitted to do so by law.
       (b) Absent agreement by the parents on a new visitation schedule within
       thirty (30) days of the notice or upon a timely objection in response to the
       notice, the relocating parent shall file a petition seeking approval of the
       relocation. The non-relocating parent has thirty (30) days to file a response
       in opposition to the petition. In the event no response in opposition is filed
       within thirty (30) days, the parent proposing to relocate with the child shall
       be permitted to do so.
       (c)(1) If a petition in opposition to relocation is filed, the court shall
       determine whether relocation is in the best interest of the minor child.

                                           -7-
Tenn. Code Ann. § 36-6-108 (2018). Thus, under the amended version of the statute the
trial court is required to conduct a best interest analysis in all relocation cases involving a
move out of state or of more than fifty miles in which proper petitions are filed
concerning the relocation. Id.
        Father’s petition in opposition to Mother’s proposed relocation was timely filed on
May 16, 2017, before the effective date of the amendment to section 36-6-108. The trial
on Father’s petition, however, began on September 24, 2018, after the effective date of
the amendment. At the beginning of trial, there was discussion of which version of the
statute would be applied. Although Mother’s counsel expressed some hesitation, both
parties eventually agreed that the amended version of section 36-6-108 should be applied
by the trial court.6 The trial court therefore applied the amended version of the relocation
statute. Neither party takes issue with this ruling on appeal. As such, based on the
stipulation of the parties, we also apply the current version of section 36-6-108 to this
dispute.
       The trial court made detailed findings as to each of the statutory factors contained
in section 36-6-108(c)(2). So as not to tax the length of this Opinion, we will consider
each factor and the trial court’s finding thereon in tandem.
       (A) The nature, quality, extent of involvement, and duration of the
       child’s relationship with the parent proposing to relocate and with the
       non-relocating parent, siblings, and other significant persons in the
       child’s life; . . . .
       The trial court made the following findings with regard to this factor:
       That Mother testified the minor child has two (2) siblings, ages 4 and 1, and
       the minor child has a very close bond with her siblings; that the mother has
       twenty-six (26) relatives in the Blytheville, Arkansas (Mississippi County)
       area, as compared to two (2) relatives in Shelby County, Tennessee; Mother
       testified that the maternal grandmother currently in the Shelby County,
       Tennessee, however, Mother testified that the maternal grandmother would
       also be relocating to the Blytheville, Arkansas area; that the Mother
       performs the majority of the parenting time; Father testified that he is
       engaged and his fiancé is expecting and his fiancé has a five (5) year old;
       and the Court heard from the paternal grandmother about the close
       relationship between Father and his daughter; this factor favors relocation[.]
       6
           For example, the following exchange occurred at the beginning of trial:

                The COURT: Based on your submissions that you sent, it was my interpretation
       that you were in agreement with [Counsel for Father] that the revised statute effective
       July 1, 2018, would apply?

                 [Counsel for Mother]: That’s correct.
                                                   -8-
        Father takes issue with the trial court’s findings as to this factor, arguing that the
trial court failed to take into account some of the evidence that detracts from its
conclusion. For example, Father notes that although it is true that Mother has many
relatives in the Blytheville area, the trial court did not consider that Mother was able to
maintain her ties to her family despite living in Memphis for over a decade. Father also
contends that the trial court failed to consider the child’s close relationship with Father’s
fiancé and her daughter. Father also takes issue with the trial court’s finding that Wife
performed the majority of parent responsibilities, contending that “little to no evidence”
was presented of this fact.
       We cannot conclude that the trial court abused its discretion with regard to this
factor. Here, the majority of Mother’s family and support system resides in Arkansas.
Even maternal grandmother, who currently lives in Memphis, plans to move to Arkansas.
The child’s remaining extended family in Memphis is sparse in comparison. Moreover,
Father’s argument that Mother and the child can maintain their family ties despite the
distance somewhat undercuts his own argument that he will be unable to maintain his
relationship with the child if relocation is allowed. The child’s relationship with fiancé, a
possible future step-sibling, and an unborn sibling also cannot overshadow the current
relationship that the child enjoys with her adoptive sibling, current step-sibling, and
extended family. Finally, although the evidence was somewhat limited about the
allocation of parenting responsibilities, the parties agree that Mother spends sixty percent
of the time with the child. Importantly, Mother also testified at trial that Father had not
paid child support for child.7 Providing financial support for a child is a necessary
parenting responsibility.8 Thus, based on both the allocation of parenting time and
financial responsibility, we cannot conclude that the trial court abused its discretion in
finding that Mother performs the majority of the parenting responsibilities for the child.
The trial court therefore did not abuse its discretion in finding that this factor favored
relocation.
        (B) The age, developmental stage, needs of the child, and the likely
        impact the relocation will have on the child’s physical, educational, and
        emotional development, taking into consideration any special needs of
        the child; . . . .
        The trial court made the following findings with regard to this factor:
        The minor child is three (3) years of age and has no special needs. Mother’s
        salon lease expired and Mother chose not to renew to be a stay at home

        7
           The record reflects that Father did make one payment more than a year following the filing of
his petition in opposition to the relocation. This payment occurred shortly before the first hearing on the
relocation matter, where neither Father nor his counsel appeared.
         8
           Father’s claimed inability to pay due to not knowing where to mail the support lacks credibility
as Mother and Father were exchanging the child in person multiple times per month. Father therefore
could have made some effort toward supporting the child.
                                                   -9-
        mom; Mother testified that she has applied for school choice for her oldest
        daughter to attend Armorel school district, which is a top school in
        Arkansas. Mother testified that [] they would move to make sure the
        children could attend Armorel; that there are the same extracurricular
        activities in Blytheville, AR than here in Shelby County; Father questions
        the ability of the child to attend school in Armorel because of the school
        choice limitations; Father testified to his concerns with the educational
        opportunities in Blytheville or Armorel and had registered the child at
        Tipton-Rosemark Academy starting this current school year: Father
        testified that he is willing to pay the tuition for the child to attend Tipton-
        Rosemark Academy, which the court questions because he is not currently
        paying child support, nor has he paid anything on an outstanding judgment
        [] of $7.000.00; Relocation will not have a negative impact on the child’s
        physical, educational and emotional[] development so this factor [favors]
        relocation[.]
       Again, Father asserts that the trial court’s findings as to this factor ignore crucial
testimony regarding Mother’s failure to enroll the child in early childhood education,
which Dr. Ciocca opined was important. Father asserts that his plan to immediately enroll
the child in private schooling is more reasonable and that the trial court improperly
considered Father’s outstanding child support arrearage, as that matter had not been
finally adjudicated and the trial court sustained an objection to its consideration during
trial.
       First, we disagree with Father’s characterization of the evidence presented of
Father’s arrearage. Here, Father admitted when asked that an approximately $7,000.00
judgment existed against him for child support. Although Father’s counsel objected, the
trial court overruled the objection and no issue has been raised on appeal as to the
admissibility of this particular evidence. The trial court did appear to sustain an objection,
however, as to birthing expenses for the child. Thus, the trial court’s evidentiary rulings
did not prevent the trial court from later considering the child support arrearage.
Moreover, Mother later testified without objection that she had not received child support
from Father.9 Thus, Father’s failure to pay child support was a proper matter to consider
with regard to the relocation.
       Furthermore, we discern no abuse of discretion in the trial court’s findings with
regard to this factor. Here, Mother and Father appear to disagree regarding the proper
early childhood education for the child. Although Dr. Ciocca testified that early education
is crucial for development, he was not retained to examine the child’s development or
Mother’s current educational system. Thus, there is no evidence that Mother’s decision to
keep the child at home due to her young age is inappropriate at this time. Father also

        9
           Again, at the time of trial, Mother had undisputedly received at least one payment from Father,
albeit far after the child’s birth and the initiation of these proceedings.
                                                 - 10 -
presented no evidence to rebut Mother’s testimony that the child will be able to attend
both an appropriate preschool and enriching activities in Blytheville.
        Furthermore, we are troubled by Father’s unilateral decision to enroll the child in
Tipton-Rosemark Academy. Here, the parties’ permanent parenting plan provides for
joint-decision making with regard to major educational decisions. Seeking to enroll a
three-year old child in a private school multiple days per week is certainly a major
decision. In addition to sharing the trial court’s skepticism as to Father’s promise to pay
the tuition for this academy, we are troubled that Father chose to enroll the child in an
academy without Mother’s consent. Indeed, the decision seems to benefit only Father, as
the academy is close to Father’s home but not to Mother’s Memphis home in Cordova.
        From our review of the evidence, the child is very young and has not yet started
school. As such, this case does not involve the situation where a parent’s marriage or
employment prospects will remove a child from his or her long-standing relationships,
activities, and school environment. There is also no evidence that the child in this case
will have difficulty adjusting to a change in environment. While relocation may never be
preferred, nothing in the record suggests that the child’s physical, educational, and
emotional development will be negatively impacted by the relocation. Instead, it appears
that Blytheville has the same opportunities as are generally available in Memphis.
       (C) The feasibility of preserving the relationship between the non-
       relocating parent and the child through suitable visitation
       arrangements, considering the logistics and financial circumstances of
       the parties; . . . .
       According to the trial court,
       A parenting plan was filed in this cause on June 22, 2017 after a contested
       trial wherein the mother has sixty (60) percent of parenting time and father
       forty (40) percent. Since Mother initially filed her notice of relocating in
       May 2017, father has not lost any of his parenting time. Father testified that
       it is only ninety-four (94) miles from his house to mother’s husband’s
       house in the Blytheville area. It is approximately sixty (60) miles from
       Hernando Desoto bridge in Downtown Memphis to Blytheville. This is not
       a far move. Dr. Ciocca, who did not evaluate mother, father or child, and
       did not do a relative fitness evaluation, testified as a “subject matter”
       expert. Dr. Ciocca testified that a reduction of a powerful relationship can
       have harmful effects on a child, and a child’s best interest is better served if
       father has regular access to the child. Due to the short distance and little
       impact on the Parenting Schedule and minimal impact to father as to
       transportation, this factor favors relocation[.]



                                            - 11 -
        Father again disagrees with the trial court’s findings as to this factor. According to
Father, the trial court’s findings “ignor[e] the realities of raising a three-year old child”
and contends that the relocation would eliminate Father’s current “ready access” to the
child. It is true that a relocation of a relatively significant distance will impact a parent’s
ability to attend events and activities when the child is not in that parent’s physical
custody. However, the record on appeal shows that despite the fact that Mother has been
residing in Blytheville, Father’s parenting time has not been reduced in any manner.
Mother also testified that she is willing to make accommodations to maintain Father’s
liberal time with the child. Thus, the evidence shows that it has been quite feasible to
maintain the same parenting schedule, and therefore the same relationship, despite the
distance. The trial court therefore did not abuse its discretion with regard to this factor.
       (D) The child’s preference, if the child is twelve (12) years of age or
       older. The court may hear the preference of a younger child upon
       request. The preference of older children should normally be given
       greater weight than those of younger children; . . . .
      The trial court did not consider the child’s preference due to her young age.
Neither party takes issues with the trial court’s finding as to this factor.
       (E) Whether there is an established pattern of conduct of the relocating
       parent, either to promote or thwart the relationship of the child and
       the non-relocating parent; . . . .
        With regard to this factors, the trial court found that “Father has not lost time since
the entry of the June 2017 Parenting Plan and that Mother has promoted the child’s
relationship with Father and that Mother’s reasons to relocate are not vindictive; this
factor favors relocation[.]” Father does not dispute that he has not been denied parenting
time, but finds fault in Mother’s failure to make adjustments to the parenting schedule to
accommodate him. Mother, for her part, testified that she did make some adjustments for
Father, but admitted that she did not honor all of his requests. For example, while Father
wanted the child to participate in swimming, Father’s proposed location for the activity
was not close to Mother’s home in Cordova, but convenient only to him. Mother further
testified that Father did not consult her regarding the location. Thus, again, Father finds
fault in Mother’s refusal to participate in activities that he has unilaterally scheduled and
that lack convenience for both parties. Here, the trial court’s finding that Mother has not
thwarted Father’s parenting is fully supported by the record.
       Father also takes issue with Mother’s voluntary decision to become financially
dependent on Step-Father, citing Harmon v. Harmon, No. W2017-02452-COA-R3-CV,
2018 WL 6192233, at *13 (Tenn. Ct. App. Nov. 27, 2018) (“Mother and Step-Father
contractually obligated themselves to a move to Chattanooga without consulting Father
or ever discussing with him the potential consequences for his relationship with the
child.”). We do not disagree that Mother’s voluntary decision left her with little choice

                                            - 12 -
but to move to Blytheville to be supported by Step-Father. Importantly, however,
Harmon was decided under the pre-amendment version of Tennessee Code Annotated
section 36-6-108. Under that version of the statute, the courts were directed to consider
the best interest factors contained in Tennessee Code Annotated section 36-6-106,
including “the willingness and ability of each of the parents and caregivers to facilitate
and encourage a close and continuing parent-child relationship between the child and
both of the child’s parents[.]” Harmon, 2018 WL 6192233, at *10 (citing Tenn. Code
Ann. § 36-6-106(a)). Under the version of the statute at issue in this case, the inquiry is
more limited, requiring only that the court consider “[w]hether there is an established
pattern of conduct of the relocating parent, either to promote or thwart the relationship of
the child and the non-relocating parent[.]” But see Tenn. Code Ann. § 36-6-108(c)(1)(H)
(stating that the trial court may, in its discretion, consider the section 36-6-106 factors).
There is no established pattern of Mother thwarting Father’s relationship with the child,
despite her perhaps “troubling” decision to make financial choices that obligated her to
move to Blytheville. Id. at *13.
       (F) Whether the relocation of the child will enhance the general quality
       of life for both the relocating parent and the child, including, but not
       limited to, financial or emotional benefit or educational opportunity; . .
       ..
       The trial court made the following findings relative to this factor:
       Father places great emphasis on this factor, specifically education and this
       Court finds that educational opportunities are the same in Blytheville, AR
       as here in Shelby County: Mother testified that she works with the minor
       child on numbers, letters. etc.; that the minor child’s step-father is the only
       wage earner in the household and Mother testified that her husband earns
       around $100,000.00 annually; that Father testified that the step-father could
       transfer here to Shelby County because Nucor has a location here in
       Memphis: this Court found Father’s testimony regarding step-father’s
       employment to be hearsay and that step-father did not have the same
       employment opportunity here in Memphis: that Father testified he would
       pay for the private school tuition, but this Court finds that to be remarkable
       as Father is not currently paying child support and has an outstanding
       judgment in excess of $7,000.00; this factor favors relocation[.]
        Father argues that the trial court improperly relied on Mother’s “speculative
testimony” as to the educational opportunities in Blytheville in reaching its decision as to
this factor. Respectfully, we disagree.
       Here, Mother testified that she has applied for her eldest child to attend Armorel,
an out-of-district public school that is highly ranked. Mother produced the application for
her eldest child to enroll in the preferred school. Mother is confident that her child will be

                                            - 13 -
allowed to enroll in this school and that the child-at-issue, as a sibling of an enrolled
child, will also be allowed out-of-district enrollment. Regardless, Mother testified that if
the child is not allowed to enroll out-of-district, she and her husband are willing to move
into the district. Mother also testified that her family member runs a preschool in which
she plans to enroll the child but that she does not want to start school too soon. Although
Mother did not provide any materials to support her testimony other than her application,
her testimony was not rebutted and Father made no objection to the admissibility of this
testimony on the ground that it was speculative or otherwise. Thus, the trial court had
competent evidence that Mother would take whatever action was necessary to ensure that
the child received a quality education notwithstanding the relocation.
        In conjunction with the argument on this factor, Father also seeks a determination
that Mother’s move does not comply with the reasonable purpose standard contained in
the pre-amendment version of section 36-6-108. As previously discussed, the parties
agreed to apply the version of section 36-6-108 in effect at the time of trial, which does
not contain any reasonable purpose analysis. Moreover, the caselaw cited by Father is
dated. See Rogers v. Rogers, No. M2008-00918-COA-R3-CV, 2009 WL 1034795, at *1
(Tenn. Ct. App. Apr. 16, 2009); Robinson v. Robinson, No. M2003-02289-COA-R3-CV,
2005 WL 1541861, at *1 (Tenn. Ct. App. June 30, 2005); Butler v. Butler, No. M2002-
00347-COA-R3-CV, 2003 WL 367241, at *1 (Tenn. Ct. App. Feb. 20, 2003). In 2017,
the Tennessee Supreme Court clarified that the parent’s burden under the reasonable
purpose standard is heavy: to show that the relocation “has no reasonable purpose at all.”
Aragon v. Aragon, 513 S.W.3d 447, 466 (Tenn. 2017). This court has held that the
clarified burden is “demanding.” Stringer v. Stringer, 544 S.W.3d 714, 720 (Tenn. Ct.
App. 2017). As such, we have reversed a trial court’s denial of a parent’s relocation even
where the trial court found that the relocating party wholly lacked credibility. Id. at 721–
23. Thus, Father’s argument that this standard should be considered and the pre-2017
caselaw be controlling is simply unavailing.
       On the whole, it appears that the child’s educational opportunities are similar
whether she resides in Memphis or Blytheville. In Blytheville, however, the child will
have access to her extended family and both Mother and the child’s standard of living
will increase due to Step-Father’s long-held, high paying job.10 As such, the trial court’s
determination that this factor favored relocation is affirmed.
        (G) The reasons of each parent for seeking or opposing the relocation;
        ....
       The trial court made written minimal findings with regard to this factor, essentially
ruling that the reasons for relocation stated by Mother in her petition were reasonable,
        10
          Although Father offered testimony that Step-Father had preference to relocate to another Nucor
plant in Memphis, he did not testify that this plant had any immediate job openings and the trial court
ultimately rejected this testimony as hearsay. Again, Father does not raise any evidentiary issues in this
appeal.
                                                 - 14 -
while Father’s reasons for opposing the relocation were not reasonable. The trial court’s
oral ruling offers additional elucidation into the trial court’s reasoning:
              Mother, in her pleadings and testimony, her basic reasons are to live
       with her husband in Arkansas where he works for his employer for 20 years
       and makes $100,000 annually. There are numerous relatives that -- of
       mothers that live in Arkansas. Her salon lease ended in Shelby County, and
       she wanted to move to Arkansas to be with her husband and to be a stay-at-
       home mom to her three children. I find that mother’s reasons for []
       relocation are reasonable[,] and I find that they promote the best interest of
       the child.
              Father’s reasons for opposing relocation: in his pleadings he
       emphasized education, quality of life. In his testimony, [F]ather said that
       education and access to health facilities are the most important reasons. I
       find that there are hospitals – there’s a hospital in Blytheville, and that the
       distance to Shelby County is such a short distance that the child can
       continue with the same medical providers in Shelby County. I previously
       addressed education and quality of life. I find father’s reasons for opposing
       relocation are not reasonable, and this factor favors relocation.
Again, Father finds error in the trial court’s findings.
        From our review, the purpose of Mother’s relocation was to live with her spouse,
to be a stay-at-home mother to her children, and to live close to extended family. This
court has previously opined that while not dispositive of a relocation dispute, a desire to
live with one’s spouse is “an appropriate desire that takes into account the children’s best
interest.” Fichtel v. Fichtel, No. M2018-01634-COA-R3-CV, 2019 WL 3027010, at *17
(Tenn. Ct. App. July 10, 2019) (citing Harmon 2018 WL 6192233, at *15 (denying
mother’s request to relocate even after acknowledging that mother’s desire to create a
happy and stable family unit with her new spouse “demonstrates an understanding of
what is positive for the child developmentally”)). We have also held that when a parent is
financially able, there is nothing objectionable simply because a party chooses to be a
stay-at-home parent. See Harmon, 2018 WL 6192233, at *13 (“We thus feel compelled
to note that the evidence preponderates against the finding that Mother’s decision to be a
stay-at-home mother somehow raises a concern that she is unwilling or unable to
facilitate a relationship between Father and the child.”).
        Father argues, however, that the trial court erred in failing to consider whether
Mother could achieve the same result by living in Memphis. Respectfully, we disagree.
Even assuming that the trial court was required to consider whether the parent’s purpose
for relocating could not be achieved without the relocation, there is simply no dispute that
Mother’s relocation will place her closer to her extended family. Father’s own testimony
reveals that he sometimes relied on others, such as his fiancé to care for the child during

                                            - 15 -
his working hours.11 Once maternal grandmother moves out of Shelby County, Mother
will have no such support system in Memphis; her support, instead, will reside
completely in Arkansas.
        Additionally, Father asserts that he should not be required to make
accommodations so that Step-Father can work in Blytheville, as Step-Father “could just
as easily moved to Shelby County, while maintaining a job in Blytheville.” As an initial
matter, no evidence was presented specifically as to the feasibility of Step-Father living
in Memphis and commuting to Blytheville. Instead, the argument made at the trial on this
cause was that Step-Father could obtain the same employment at the Memphis factory of
his employer. The trial court, however, rejected Father’s evidence that Step-Father could
easily transfer his employment to Memphis.
       Moreover, the evidence shows that despite Mother’s move to Blytheville during
the pendency of this action, Father was not required to make a single accommodation to
maintain his parenting time. Mother continued to meet Father at the designated place and
never prevented him from exercising his parenting time. Although the trial court’s
parenting plan allowing Mother to relocate does require Father to travel farther for the
exchange of the child, the distance Father must travel is not even outside the county
where he lives. This is not a significant burden on Father.
       In sum, we cannot conclude that the trial court erred in finding that this factor
weighs in favor of Mother. Although there are certainly drawbacks to moving from a
larger metropolis to a smaller town, Mother has valid, sensible reasons for her desire to
move to Blytheville. Other than a very understandable and reasonable desire not to be
removed from the child, Father’s objections to Blytheville as a home for his child do not
carry great weight. As such, we discern no abuse of discretion as to this factor.
        (H) Any other factor affecting the best interest of the child, including
        those enumerated in § 36-6-106(a).
        With regard to this factor, the trial court considered the short distance of the
relocation as a factor in favor of Mother’s request. Father offers little argument to rebut
this finding, essentially reiterating his position as to the previous factors regarding the
accommodations that he is required to make due to the distance. Again, we are not
persuaded by these arguments.
        In sum, the trial court found that all of the factors favored relocation in this case.
Considering the totality of the circumstances, we agree. Here, the child is young and her
stability will not be greatly impacted by a short move to a neighboring state. Although the

        11
           Father testified that he is scheduled to work during some of the time he has with the child.
Father claimed that he took vacation time to be with the child during this time. Father later testified,
however, that fiancé took the child on an outing while he was at work, suggesting that there is in fact time
in which Father has to have others care for the child while he is working.
                                                  - 16 -
move will undoubtedly reduce Father’s ability to be present for the child outside of his
designated parenting time,12 the move has had no impact on Father’s designated
parenting time and the parenting plan ordered by the trial court makes no alterations to
Father’s parenting time except to somewhat increase his travel time. The child’s
education and extracurricular activities will also not be negatively impacted by the move.
Finally, the child benefits from the move because it provides for an increased standard of
living and the additional support of Mother’s extended family. Under these
circumstances, we cannot conclude that the trial court abused its discretion as to the
relevant best interest factors or as to its overall finding that relocation was in the child’s
best interest.
                                        B. Attorney’s Fees
        The final two issues in this case concern attorney’s fees. Father asserts that the
trial court erred in awarding Mother her attorney’s fees at trial. Mother contends that the
trial court was correct to award her attorney’s fees and that she should further be awarded
fees incurred in this appeal. Relevant to this issue, Tennessee Code Annotated section 36-
6-108 provides that “[e]ither parent in a parental relocation matter may recover
reasonable attorney fees and other litigation expenses from the other parent in the
discretion of the court.” Tenn. Code Ann. § 36-6-108(f). As evident from the express
language of section 36-6-108(f), an award of fees in a relocation case is left to the sound
discretion of the trial court. Fichtel v. Fichtel, No. M2018-01634-COA-R3-CV, 2019
WL 3027010, at *25 (Tenn. Ct. App. July 10, 2019). We have previously explained that
       A trial court abuses its discretion “only when it ‘applie[s] an incorrect legal
       standard, or reache[s] a decision which is against logic or reasoning that
       cause[s] an injustice to the party complaining.’” Eldridge v. Eldridge, 42
S.W.3d 82, 85 (Tenn. 2001) (quoting State v. Shirley, 6 S.W.3d 243, 247
       (Tenn. 1999)). Under this standard, we will not substitute our judgment for
       the judgment of the trial court. Id. (citing Myint v. Allstate Ins. Co., 970
S.W.2d 920, 927 (Tenn. 1998)). The abuse of discretion standard “‘reflects
       an awareness that the decision being reviewed involved a choice among
       several acceptable alternatives,’” and therefore “‘envisions a less rigorous
       review of the lower court’s decision and a decreased likelihood that the
       decision will be reversed on appeal.’” Henderson v. SAIA, Inc., 318
S.W.3d 328, 335 (Tenn. 2010) (quoting Lee Medical, Inc. v. Beecher, 312
S.W.3d 515, 524 (Tenn. 2010)).
Allen v. Albea, 476 S.W.3d 366, 373 (Tenn. Ct. App. 2015).



       12
          The child does not yet attend school or activities that Father would be allowed to attend even
not during his parenting time. Thus, for purposes of this narrow issue, we simply credit Father’s
contention that he would attend these events if given the opportunity.
                                                - 17 -
        Father does not take issue with the hourly rate charged by Wife’s attorney, the
hours spent working on the case, or whether the overall amount of fees awarded in this
case was reasonable. Instead, Father contends that the trial court abused its discretion in
awarding any attorney’s fees to Mother where the trial court did not first find that Mother
was economically disadvantaged and in need of assistance in paying the fees. In support,
Father cites Hudson v. Hudson, No. M2008-01143-COA-R3-CV, 2009 WL 3631017
(Tenn. Ct. App. Nov. 3, 2009), app. dismissed and remanded, 328 S.W.3d 863 (Tenn.
2010). In Hudson, the trial court awarded the mother a judgment for attorney’s fees
relative to the father’s petition in opposition to relocation. Id. at *11. The proof showed,
however, that the mother received considerable assets, alimony, and child support relative
to the parties’ divorce, resulting in assets in excess of $1 million. Id. In ruling that the
trial court abused its discretion, the Court of Appeals took issue with the trial court’s
failure to consider that the mother had the means to pay her own attorney’s fees. Id.
Additionally, the court noted that the relocation favored the mother’s interests more than
the child’s and that the award appeared to punish Father for his behavior that led to
Mother’s desire to relocate. Id. at *11–12.

        The court came to a contrary result in a more recent case involving attorney’s fees
relative to a divorce. In Olinger v. Olinger, No. E2017-02133-COA-R3-CV, 2019 WL
927766 (Tenn. Ct. App. Feb. 25, 2019), perm. app denied (Tenn. Aug. 14, 2019), this
Court, in split-decision, affirmed an award of discretionary attorney’s fees despite the fact
that the spouse awarded the fees was not economically disadvantaged to the spouse
ordered to pay the fees. Id. at *3. Rather, the majority of that panel concluded that other
considerations favored an award of attorney’s fees. Id. Judge Michael Swiney dissented,
holding that because the attorney’s fees were in the form of alimony, the analysis begins
with the question of whether one spouse is economically disadvantaged. Id. at *4.
       Here, Wife is arguably not economically disadvantaged compared to Husband.
Although Wife has no income as a stay-at-home mother, she voluntarily chose to give up
employment earning approximately $40,000.00 per year. Her husband currently earns
over $100,000.00 per year. The child support worksheet in the record sets Father’s annual
income at $47,724.00.13 Still, this is not the case where Mother has assets in excess of $1
million in which to pay her attorney’s fees, unlike the mother in Hudson. 2009 WL
3631017, at 11.
       The trial court, however, appears to have considered other facts in its award of
attorney’s fees, including the contentiousness of the proceedings. The record supports the
trial court’s finding, as the technical record shows that Father requested several
continuances of various hearings and failed to appear at a scheduled trial, leading to the
dismissal of his petition in opposition, only to immediately seek rehearing of that
decision. Father also engaged in a rather contrived attempt to require Mother to exchange

       13
           Father uses Step-Father’s income as evidence that she has a greater ability to pay. Although
Father resides with his fiancé, the record contains no proof as to her income.
                                                - 18 -
the child at his residence, rather than a previously ordered location. Moreover, Mother
testified that Father threatened to bankrupt her by prolonging the proceedings.14 Although
the trial court should often refrain from awarding attorney’s fees punitively for the
behavior of the parties outside of court, such as the fault in a divorce, courts have upheld
attorney’s fees awards, in part, on findings that one party unnecessarily increased the
contentiousness of the dispute or prolonged the proceedings. See Kanski v. Kanski, No.
M2017-01913-COA-R3-CV, 2018 WL 5435402, at *11 (Tenn. Ct. App. October 29,
2018); Sherrod v. Wix, 849 S.W.2d 780, 784 (Tenn. Ct. App. 1992) (affirming an award
of discretionary attorney’s fees in a child custody matter where the parent “prolonged the
proceedings and added significantly to their expense”). But see Foxx v. Bolden, No.
E2002-02831-COA-R3-CV, 2004 WL 256572, at *7 (holding that because attorney’s
fees in a divorce are a form of spousal support, awarding fees as a sanction for
contumacious litigation behavior is inappropriate in the absence of a proper motion for
sanctions); cf. Hudson, 2009 WL 3631017, at *12 (holding that the trial court improperly
considered the father’s misconduct outside of court in awarding attorney’s fees).
       Importantly, the attorney’s fees requested are not in the nature of alimony but
involve a matter of child custody. Considering other statutes authorizing awards of
attorney’s fees in the child custody context, this Court has held that attorney’s fees
protect the child’s access to the courts, and the award of fees in this arena is nearly
commonplace. See Davis v. Hood, No. M2014-02490-COA-R3-CV, 2016 WL 3662434,
at *10 (Tenn. Ct. App. June 30, 2016) (involving fees under Tennessee Code Annotated
section 36-5-103(c)) (citing Deas v. Deas, 774 S.W.2d 167, 170 (Tenn. 1989); Sherrod,
849 S.W.2d at 784). As such, we have held that “ability to pay is not the determinative
factor for an award of attorney’s fees” in matters involving child custody or support.
Bjork v. Bjork, No. 01A01-9702-CV-00087, 1997 WL 653917, at *8 (Tenn. Ct. App.
Oct. 22, 1997) (involving section under 36-5-103(c)) (citing Sherrod, 849 S.W.2d at 785
(“[W]e find that ability to pay should not be the controlling consideration with regard to
awards for legal expenses in custody or support proceedings. It is certainly a factor to be
considered, but trial courts may award attorney’s fees without proof that the requesting
party is unable to pay them as long as the award is just and equitable under the facts of
the case.”)). Mother was the prevailing party in this case on all of the issues presented.
Although the relocation certainly serves Mother’s interest, our decision to affirm the trial
court’s best interest findings means that the relocation also serves the child’s best interest.
Under the totality of the circumstances, we cannot conclude that Father met his burden to
show an abuse of discretion in the trial court’s award of attorney’s fees in this case.
       Mother also requests her attorney’s fees, either under section 36-6-108, or for a
frivolous appeal under Tennessee Code Annotated section 27-1-122.15 Under either

        14
           Of course, Father testified that Mother informed him that she would “stop at nothing” to
prevent his access to his daughter. It appears, however, that the trial court ultimately placed the blame for
the contentiousness of the proceedings on Father.
        15
           Section 27-1-122 provides for discretionary attorney’s fees “[w]hen it appears to any reviewing
                                                   - 19 -
section, the award of attorney’s fees on appeal is discretionary. Although Father was not
successful in his appeal, we cannot conclude that his appeal was frivolous. Moreover,
given the substantial award of attorney’s fees in the trial court, the relative simplicity of
this case on appeal, and the financial status of the parties, we exercise our discretion to
decline an award of attorney’s fees on appeal.
                                            V. CONCLUSION
      The judgment of the Shelby County Juvenile Court is affirmed. Costs of this
appeal are taxed to Appellant Chris Schaeffer, for which execution may issue if
necessary.




                                                            _________________________________
                                                            J. STEVEN STAFFORD, JUDGE




court that the appeal from any court of record was frivolous or taken solely for delay[.]”
                                                   - 20 -